MEMORANDUM OPINION
                                       No. 04-07-00885-CV

                                        Virginia MURPHY,
                                             Appellant

                                                 v.

                      RUBEN AND JOANN ALCOSER d/b/a 5 Star Hauling,
                                     Appellees

                      From the County Court at Law No 7, Bexar County, Texas
                                      Trial Court No. 279164
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 17, 2008

DISMISSED

           Appellant’s brief was originally due to be filed by March 3, 2008. After notification

from the parties that a settlement was in place, several motions for extension of time were

granted to allow the parties sufficient time to resolve the remaining issues. On July 9, 2008,

appellant’s request for an additional thirty days to finalize the settlement was granted. In the

event that the funding was not complete, appellant was ordered to file her brief by July 30, 2008.

Neither a brief nor a motion for extension of time were filed.
                                                                                04-07-00885-CV


       On August 12, 2008, we ordered that appellant show cause in writing within fifteen days

why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a).

We received no response. The appeal is, therefore, dismissed for want of prosecution. See TEX.

R. APP. P. 38.8(a)(1), 42.3(b).

                                               PER CURIAM




                                             -2-